         Case 1:17-cv-03469-SAG Document 78 Filed 04/24/20 Page 1 of 11



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

 DEVIN SMALLWOOD, et al.,                      :
                                               :
                                               :
        Plaintiffs,                            :
                                               :    Civil Case No.: 1:17-cv-3469-SAG
        v.                                     :
                                               :
  FABIEN LARONDE,                              :
                                               :
        Defendant.                             :
                                               :
                                               :
                              MEMORANDUM       :  OPINION
                                               :
       On November 22, 2014, Baltimore : Police Department Officer Fabien Laronde
                                               :
(“Defendant”) took part in the detention of Toni McLaurin and the arrest of Devin Smallwood

(collectively, “Plaintiffs”). Plaintiffs filed their Amended Complaint on November 29, 2017,

alleging that Defendant violated their individual constitutional rights. ECF 6. A three-day jury

trial concluded on February 20, 2020, with the jury finding in favor of Defendant on all counts.

ECF 70, 72, 74. Presently pending is Plaintiffs’ Motion for a New Trial pursuant to Federal Rules

of Civil Procedure 59 and 60. ECF 75. Defendant opposed the Motion, ECF 76, and Plaintiffs

filed a Reply, ECF 77. No hearing is necessary. See Local Rule 105.6 (D. Md. 2018). For the

reasons that follow, the Motion will be denied.

I.     BACKGROUND

       This case arises from the detention of Plaintiff Toni McLaurin and the detention and

subsequent arrest of Plaintiff Devin Smallwood on November 22, 2014. ECF 6 ¶ 11. At the time

of this encounter, Defendant was acting under color of law as a police officer with the Baltimore

City Police Department (“BPD”). ECF 61 at 8. Pursuant to 42 U.S.C. § 1983, Plaintiffs filed suit

against Defendant, alleging that he violated their individual rights under the Fourth and Fourteenth
         Case 1:17-cv-03469-SAG Document 78 Filed 04/24/20 Page 2 of 11



Amendments to the United States Constitution. Id. at 3. Specifically, Plaintiffs intended to prove

at trial that Defendant violated (1) Plaintiff Smallwood’s and Plaintiff McLaurin’s right to be free

from arrest or detention without probable cause, (2) Plaintiff Smallwood’s and Plaintiff

McLaurin’s right to be free from excessive force, and (3) Plaintiff McLaurin’s right to be free from

unlawful search of her vehicle without probable cause. Id.

        In the pretrial Order, Defendant and Plaintiffs presented drastically different versions of

the events of November 22, 2014. Aside from the location of the encounter — the intersection of

North Avenue and Collington Avenue in Baltimore — the parties agreed to very few details, and,

accordingly, set out to prove their respective version of facts at trial. Namely, Plaintiffs alleged

that Defendant beat Smallwood with “punches to the face, head and body, kicks to the body, and

with a flashlight.” Id. at 2. Moreover, Plaintiffs alleged that Defendant handcuffed McLaurin to a

bystander, and forced her to sit on the sidewalk while he “ripp[ed] out the car radio and [tore] up

the carpets” of her vehicle. Id. In contrast, Defendant denied any use of excessive force. Defendant

stated that he was investigating drug activity in the area of North Avenue and Collington Avenue

with two other police officers, and observed Smallwood engage in what appeared to be an illegal

drug transaction. Id. at 4. While under arrest for the transaction, Smallwood attempted to flee from

Defendant’s custody two separate times and, on the second occasion, he fell against a fence in an

alley. Id. at 5. Accordingly, Defendant contends that he used the force that was neccesary to

effectuate the arrest.

        At trial, Plaintiffs called two witnesses: Plaintiff McLaurin and Defendant Laronde. For

his part, Defendant called two witnesses from the BPD: Detective Antonio Saunders and Officer

Joshua Fidler. Detective Saunders, who was on patrol with Defendant on November 22, 2014,

offered testimony that is most relevant to this Motion. As part of the direct examination, Detective



                                                 2
         Case 1:17-cv-03469-SAG Document 78 Filed 04/24/20 Page 3 of 11



Saunders testified as to the validity of an Evidence Control Unit (“ECU) property slip. Plaintiffs’

counsel did not object to the admission of the ECU slip into evidence, thus it was submitted to the

jury as Exhibit 13. However, Plaintiffs’ counsel cross-examined Detective Saunders about the fact

that this version of the document, Exhibit 13, was not signed.

       Additionally, Detective Saunders testified about recovering controlled substances from

Smallwood at the scene of the arrest. He explained that the controlled substances were submitted

to the BPD’s ECU. On direct and cross-examination, Detective Saunders stated that the ECU

should have in its possession: (1) the original, signed ECU property slip, (2) the controlled

substances, and (3) a photograph of the controlled substances.

       At the close of evidence, Plaintiffs’ counsel made two motions, both of which are relevant

here. First, he requested that the Court instruct the jury to draw an adverse inference about the

photograph of the controlled substances. Because the physical photograph was not presented

during trial, Plaintiffs believed that the Court should formally direct the jury to disregard it.

Second, he requested that Exhibit 13, the unsigned ECU property slip, be stricken from the record

entirely. The Court denied both motions. Counsel for Plaintiffs and counsel for Defendant

delivered their closing arguments. After deliberating for less than an hour, the jury returned a

verdict in favor of Defendant on all counts.

II.    LEGAL STANDARD

       Federal Rule of Civil Procedure 59(a)(1)(A) provides, “[t]he court may, on motion, grant

a new trial on all or some of the issues—and to any party—…after a jury trial, for any reason for

which a new trial has heretofore been granted in an action at law in federal court.” The decision

of whether to grant a new trial “rests within the sound discretion of the trial court but such

discretion must not be arbitrarily exercised.” City of Richmond v. Atl. Co., 273 F.2d 902, 916 (4th



                                                3
         Case 1:17-cv-03469-SAG Document 78 Filed 04/24/20 Page 4 of 11



Cir. 1960). “On a Rule 59 motion, the district court must ‘set aside the verdict and grant a new

trial[] if … (1) the verdict is against the clear weight of the evidence, or (2) is based upon evidence

which is false, or (3) will result in a miscarriage of justice, even though there may be substantial

evidence which would prevent the direction of a verdict..’” Knussman v. Maryland, 272 F.2d 625,

639 (4th Cir. 2001) (quoting Atlas Food Sys. & Servs., Inc. v. Crane Nat’l Vendors, Inc., 99 F.3d

587, 594 (4th Cir. 1996)). And, “jury determinations of factual matters such as … the amount of

compensatory damages will be reviewed by determining whether the jury’s verdict is against the

weight of the evidence or based on evidence which is false.” Atlas Food Sys., 99 F.3d at 594.

These first two prongs require a “comparison of the factual record and the verdict to determine

their compatibility.” Id.

       Rule 59(e) allows for alteration or amendment to a court’s ruling in three situations: (1) to

accommodate an intervening change of law; (2) to account for new evidence, or (3) to correct a

clear error of law or prevent manifest injustice. Robinson v. Wix Filtration Corp. LLC, 599 F.3d

403, 407 (4th Cir. 2010).

       In order to obtain relief under Rule 60(b), the moving party must demonstrate at least one

of the grounds for relief listed in the rule. Robinson v. Wix Filtration Corp., LLC, 599 F.3d 403,

412 (4th Cir. 2010). For instance, 60(b)(1) allows for relief from judgment in the instance of fraud,

inadvertence, surprise, or excusable neglect. Fed. R Civ. P. 60(b)(1); see also id. This Rule also

permits relief where “newly discovered evidence, with reasonable diligence, could not have been

discovered in time to move for a new trial under Rule 59(b),” Fed. R. Civ. P. 60(b)(2), or where

there is “misconduct by an opposing party,” Fed. R. Civ. P. 60(b)(3).




                                                  4
           Case 1:17-cv-03469-SAG Document 78 Filed 04/24/20 Page 5 of 11



III.      ANALYSIS

          Plaintiffs do not specify the particular provisions within Rule 59(e) and Rule 60(b) that

they rely upon in seeking a new trial. In any event, Plaintiffs make two primary arguments, which

the Court will address in turn.

       A. Photograph of Controlled Substances

          First, Plaintiffs contend that a new trial is warranted, because the Court denied their request

to provide the jury with an adverse instruction about the photograph of controlled substances. See

generally ECF 75. Trial courts have broad discretion to permit a jury to draw adverse inferences

from a party’s failure to present evidence, the loss of evidence, or the destruction of evidence.

Goodman v. Praxair Services, Inc., 632 F. Supp. 2d 494, 520 (D. Md. 2009). However, the

inference “requires a showing that the party knew the evidence was relevant to some issue at trial

and that his wilful conduct resulted in its loss or destruction.” Id. (quoting Vodusek v. Bayliner

Marine Corp., 71 F.3d 148, 156 (4th Cir. 1995)). In Thompson v. United States Housing and Urban

Development, this Court elucidated three requirements for an adverse instruction regarding

spoliation of evidence:

          [B]ecause it is an extreme sanction, three things must be shown to warrant an
          adverse inference instruction for spoliation of evidence: (1) the party having control
          over the evidence had an obligation to preserve it when it was destroyed or altered;
          (2) the destruction or loss was accompanied by a culpable state of mind; and (3) the
          evidence that was destroyed or altered was relevant to the claims or defenses of the
          party that sought the discovery of the spoliated evidence, to the extent that a
          reasonable factfinder could conclude that the lost evidence would have supported
          the claims or defenses of the party that sought it.

219 F.R.D. 93, 101 (D. Md. 2003) (citations omitted).

          In this case, Plaintiffs have not demonstrated anything approaching wilful conduct on the

part of Defendant, or anyone else for that matter, to destroy the photograph of controlled

substances. Rather, the record shows that Plaintiffs never sought evidence related to the controlled

                                                    5
         Case 1:17-cv-03469-SAG Document 78 Filed 04/24/20 Page 6 of 11



substances, which Defendant has consistently maintained were recovered at the scene of

Smallwood’s arrest. At Defendant’s deposition on February 27, 2019, he alerted Plaintiffs’

counsel to the likelihood that the controlled substances were located at BPD’s ECU:

       Q: Okay. Now, what do you mean by you believed it to be a transaction? Did you
       recover the drugs?

       A: Yes.

       Q: From whom?

       A: From Mr. Smallwood [sic] spit them out after trying to swallow them.

       Q: Okay. And where are those drugs now?

       A: I don’t know. Evidence or – I’m not sure. Like I said, I haven’t been a cop for
       years.

       Q: Where are they typically kept?

       A: Evidence, ECU.

       Q: Okay. So they should still be there, right?

       A: Correct, unless they destroyed them at this point. It’s been so long.

ECF 76-2, Exhibit B at 15:8 – 16:2 (Laronde Deposition).

       Despite eliciting this deposition testimony, Plaintiffs’ counsel did not seek to access BPD’s

ECU, and did not subpoena BPD for related evidence. In fact, Plaintiffs have not identified an

instance prior to trial in which they sought — from any source — information related to the

controlled substances. Instead, Plaintiffs first voiced dissatisfaction with the discovery turned over

by Defendant after the close of evidence at trial. See ECF 76 at 2–3 (explaining that after receiving

discovery, Plaintiffs never requested additional discovery from Defendant).

       Plaintiffs cite First Mariner Bank v. Resolution Law Group for the proposition that “the

law does not require evidence of intentional destruction for an adverse inference or limiting



                                                  6
         Case 1:17-cv-03469-SAG Document 78 Filed 04/24/20 Page 7 of 11



instruction.” ECF 75 at 9. However, an analogy to the conduct at issue in First Mariner Bank is

inapposite. See 2013 WL 5797381 (D. Md. Oct. 24, 2013). Specifically, First Mariner Bank

concerned claims of false advertising under the Lanham Act, as well as claims of defamation and

unfair competition. Id. at *1. The defendant legal organization had mailed advertisements to First

Mariner’s customers, alleging that the bank was engaging in illegal banking practices. Id. When

First Mariner sued in federal court, the defendant engaged in numerous obstructive and dilatory

tactics, which impeded the plaintiff’s ablility to conduct discovery. For example, First Mariner

was dissatisfied with the defendants’ responses to its first set of interrogatories and requests for

production, and sought a Motion to Compel from the Court. Id. The Court not only granted the

Motion, but also warned the defendants that “failure to produce all documents will subject [them]

to additional sanctions.” Id. Even so, the defendants’ uncooperative conduct persisted. The

defendants failed to abide by the Court’s instructions, which prompted three separate hearings and

at least three additional Orders directing them to comply with discovery requests. See id. at *2. In

the posture of a motion for sanctions, the Court found that the plaintiff had suffered significant

prejudice, as a result of the defendants’ “evasiveness, delay and obfuscation.” Id. at *10. For

instance, First Mariner had to postpone conducting a deposition because the defendants had not

yet provided written discovery. Id.

       Here, Defendant’s conduct, during and after discovery, is in no way comparable to that of

the parties in First Mariner Bank. In fact, Plaintiffs’ most significant allegation is the general

assertion that Defendant “withheld throughout discovery” a photograph of the controlled

substances. See ECF 75 at 10. However, Plaintiffs have provided no evidence that Defendants ever

possessed the photograph in question, let alone that they purposefully withheld it during discovery.

See ECF 76 at 2 (“All documents produced by BPD to [Defendant] were produced by [Defendant]



                                                 7
         Case 1:17-cv-03469-SAG Document 78 Filed 04/24/20 Page 8 of 11



to Plaintiffs.”). To the contrary, Defendant’s deposition testimony made clear that evidence related

to the controlled substances was, at some point, in the possession of BPD’s ECU. In order to obtain

such evidence, Plaintiffs should have served a subpoena on BPD. At the very least, Plaintiffs could

have sought additional discovery from Defendant, in the form of evidence related to the current

whereabouts of the controlled substances, the photograph, and the signed ECU property slip.

Instead, Plaintiffs made no attempt to seek supplemental discovery, and waited until the close of

evidence at trial to voice any displeasure with the discovery that had been provided.

       Plaintiffs argue that they could not have anticipated that Detective Saunders would refer to

a photograph of the controlled substances during his trial testimony. Incredibly, Plaintiffs equate

the “surprise” that they experienced — as a result of Detective Saunders’s testimony — with the

impact that “surprise witnesses” have had in other cases. See ECF 75 at 10–11. For example, in

Twigg v. Norton Co., an individual brought suit against a railroad company, i.e., his former

employer, for its alleged negligence during his employment. 894 F.2d 672, 673 (4th Cir. 1990).

While he completed a welding job for the company, a grinding stone shattered, causing severe

injury to his right hand. Id. Accordingly, the former employee alleged that the railroad company

had supplied a defective grinding stone, which resulted in his injury. Id. at 674. However, he

offered a new theory of liability during the trial. When confronted with an image of the equipment

at issue, the plaintiff suggested that a second piece of equipment, the grinding machine, “lacked

an extended protective guard.” Id. The plaintiff advanced this new theory at trial despite the fact

that he omitted it when he was previously asked, during deposition, to identify all defects in the

grinding machine. Id. Indeed, even the plaintiff’s counsel conceded that the trial testimony was

not only a surprise, but a surprise that likely prejudiced the defendant. Id. at 674–75; see also




                                                 8
          Case 1:17-cv-03469-SAG Document 78 Filed 04/24/20 Page 9 of 11



Henley v. FMC Corp., 189 F.R.D. 340, 341 (S.D. W. Va. 1999) (offering previously undisclosed

expert witness on the eve of submitting the case to the jury).

        Plaintiffs should not have experienced any similar degree of surprise at this trial. While a

photograph may not have been specifically mentioned during discovery, Defendant nonetheless

told Plaintiffs’ counsel that any evidence related to the controlled substances would be at the

BPD’s ECU.1 Plaintiffs made no attempt before, during, or after the trial to acquire such material,

whether in the form of the photograph or the drugs themselves. Moreover, the Court is not

persuaded that Plaintiffs’ case was weakened in any way because the photograph did not

materialize at trial. Plaintiffs’ counsel argued vigorously to the jury that Defendant had failed to

produce the photograph and, as a consequence of this omission, that all should assume that it does

not exist. By contrast, in Henley, the plaintiffs waited until the “waning days of a lengthy trial to

spring a surprise witness” for the purpose of rebutting the pivotal testimony given by the

defendant’s expert witness. 189 F.R.D. at 349. Therefore, the defendant was deprived of adequate

time to investigate the substance of entirely new expert testimony. See id. Here, Plaintiffs suffered

no comparable amount of prejudice from the Court’s refusal to give their preferred jury instruction,

regarding an adverse inference. In cross examination of Detective Saunders, and in closing

argument, Plaintiffs’ counsel attempted to cast doubt about whether Smallwood had in fact

participated in a drug transaction. Indeed, it is arguable that Plaintiffs actually benefitted from the

missing photograph and, at the very least, were not harmed in a manner that would warrant the

extraordinary remedy of nullifying the jury’s verdict.




1
 Notably, Plaintiffs did not depose Detective Saunders, who could have provided information about the photograph
during discovery.

                                                       9
         Case 1:17-cv-03469-SAG Document 78 Filed 04/24/20 Page 10 of 11



    B. Admission of Exhibit 13

        Next, Plaintiffs contend that the Court erred by admitting into evidence an unsigned

property receipt, which itemized the drugs that were allegedly found in Smallwood’s possession.

See ECF 75 at 2. All parties agree that the property receipt does not have a signature. See ECF 76-

1, Exhibit A. However, admitting the receipt into evidence was neither erronenous nor prejudicial

to Plaintiffs’ case.

        At trial, Plaintiffs’ counsel questioned Detective Saunders about the validity of the property

slip, because it had not been signed by a BPD officer. Detective Saunders conceded that this

version of the slip was missing a signature, and stated that the original slip should be at the ECU.

As explained above, Plaintiffs made no effort to obtain, or even view, the original slip, which was

purportedly in BPD’s possession. Indeed, despite this line of questioning with Detective Saunders,

Plaintiffs did not object to the authenticity of the property slip. Therefore, the Court admitted the

slip into evidence as Exhibit 13. Given that Plaintiffs failed to make a timely objection, and had

the opportunity to cross examine witnesses about what Plaintiffs perceived as an infirmity on the

property slip, Plaintiffs have not met their burden to show that admitting Exhibit 13 into evidence

warrants granting a new trial. See CSX Transp., Inc. v. Peirce, 974 F. Supp. 2d 927, 938 (N.D. W.

Va. 2013) (denying request for new trial where the defendant failed to object to the admission of

evidence at trial) (citing Dennis v. Gen. Elec. Corp., 762 F.2d 365, 367 (4th Cir. 1985) (“A motion

for a new trial should not be granted, therefore, where the moving party has failed to timely object

to the alleged impropriety giving rise to the motion.”)).




                                                 10
        Case 1:17-cv-03469-SAG Document 78 Filed 04/24/20 Page 11 of 11



IV.    CONCLUSION

       For the reasons set forth above, Plaintiffs’ Motion for a New Trial, ECF 75, is denied. A

separate Order follows.




Dated: April 24, 2020                                     /s/
                                                          Stephanie A. Gallagher
                                                          United States District Judge




                                              11
